ORDER
The circuit court upheld the decision of the Director of Revenue denying Wayne Nimmo a driving license pursuant to Mo. Rev.Stat. § 302.060(9) (2003) because he had been convicted three times for driving while intoxicated. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed. Rule 84.16(b).